DETAILED ACTION
Notice to Applicant
Applicant’s election without traverse of claim 2 in the reply filed on 4/20/2022 is acknowledged. Claims 3-6 and 9 have therefore been withdrawn as pertaining to unelected (sub)species. 
Claims 1-9 are pending. Claims 1, 2, 7, and 8 are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a method of estimating an internal state of a secondary battery without significantly more. Claim 1 recites a “control device configured to estimate” an internal state of “a secondary battery having a positive electrode and a negative electrode with two negative active materials. This judicial exception is not integrated into a practical application because the battery as claimed was a well-known conventional battery type (i.e. a silicon-carbon composite lithium-ion battery with a controller) and the controller only estimates an abstract value derived from abstract ideas without acting on the basis of that abstract value. Claims 1-8 are therefore rejected under § 101.
	One way to overcome this rejection would be to include a limitation supported by the specification such as: “the control device is configured to control charging and discharging of the battery according to a result of [‘the potential calculation processing’ referred to in paragraph 0065 of instant PGPUB 2020/0091567, and properly introduced into the claim in some form].”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 requires “the control device is configured to calculate an open circuit potential of the negative electrode from the open circuit potential and the amount of change in open circuit potential.” The phrase “the open circuit potential” does not have a clearly defined antecedent in the claim. The dependent claims are rejected for depending on a rejected base claim.
Claim 7 is rejected under § 112(b) for the limitation “the control device is configured to […] more suppress charging electric power to the secondary battery than in a case where the potential of the negative electrode exceeds the predetermined potential.” The phrase “more suppress” is undefined because there is no clear standard for what “less suppress” or “merely suppress” might mean. There is, further, no clear antecedent basis for “the potential of the negative electrode.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rango (US 2019/0178944) in view of Arai (US 2015/0253389 to Arai et al.).
	Regarding Claims 1, 7, and 8, Rango teaches:
a secondary battery with a cathode and an anode containing a silicon-carbon composite (para 0032)
a control device configured to estimate an internal state of the battery based on an active substance model related to surface stress from expansion by measuring the expansion (paras 0035-0036)
that calculates an amount of change in volume as a function of surface expansion, with silicon expanding more than carbon (para 0035), and to calculate a state of charge, interpreted to include a calculation of the “charge carrier amount” within the broadest reasonable interpretation of the phrase (para 0039)
	Rango attempts to avoid hysteresis effects on the SOC calculation, but Arai teaches a way of compensating for OCV potential (Fig. 2) by calculating a state of charge according to a hysteresis model of the active material (Fig. 10) to prevent overcharging (para 0196). It would have been obvious to one of ordinary skill in the art to combine the voltage calculation model and the expansion measurement model to get a better estimate of the state of charge of a composite battery anode and prevent damage from overcharging. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723